     Case: 1:18-cv-04106 Document #: 35 Filed: 04/10/19 Page 1 of 1 PageID #:442

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Malibu Media, LLC
                                 Plaintiff,
v.                                                     Case No.: 1:18−cv−04106
                                                       Honorable Sunil R. Harjani
Ross Rosenburg, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 10, 2019:


        MINUTE entry before the Honorable Sunil R. Harjani: This case is dismissed
without prejudice with leave to reinstate on or before 5/10/2019. In the event a motion to
reinstate is not filed on or before 5/10/2019, the case shall be deemed dismissed with
prejudice without further order of the Court. Civil case terminated. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
